Filed 6/17/21 P. v. Pina CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075769

 v.                                                                      (Super.Ct.No. BPR2000985)

 JOSEPH PINA,                                                            OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Judith M. Fouladi,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Dismissed as moot.

         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Stephanie

H. Chow, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       After a contested hearing, the trial court found Joseph Pina in violation of his

parole and ordered him to serve 180 days in county jail for failing to charge his global

positioning system (GPS) monitoring device and attend required sex offender classes.

Pina challenges the court’s parole violation order, arguing there was insufficient evidence

his violations were willful. Because Pina has already served his time in jail for the

challenged violations, we dismiss his appeal as moot.

                                              I

                                          FACTS

       In 1999, Pina was convicted of rape and lewd and lascivious acts with a child.

(Pen. Code, §§ 261, subd. (a)(2), 288, subd. (c)(1), unlabeled statutory citations refer to

this code.) He was released on parole in May 2019.

       The terms and conditions of Pina’s parole required him to, among other things,

remain under continuous GPS monitoring, charge the GPS device for an hour once every

12 hours, and complete a treatment program for sex offenders. Pina’s parole officer

advised him about charging patterns a couple of times and reminded him to keep the

device charged. Despite these reminders, from July 25 to 28, Pina consistently charged

his GPS device for less than the required two hours, and when his device ran out of

battery and died on July 28, his parole officer received an alert.

       Pina told the parole officer that the device’s charger had malfunctioned, but the

parole officer tested his claim by charging the device with another charger, not the

allegedly broken one. The newly charged device held its charge for 12 hours.



                                              2
       On July 29, 2020, Pina’s parole officer received an email from Pina’s sex-offender

treatment program saying Pina had missed his telephonic classes on July 6, July 15, and

July 22, 2020. Pina denied missing these classes.

       As a result of these incidents, Pina’s parole officer petitioned to revoke his parole,

alleging violations for failing to keep his device charged and failing to attend treatment.

The court held a contested revocation hearing in September 2020 and found both

violations true. It revoked and reinstated parole but sentenced Pina to 180 days in jail as

required by section 3010.10, subdivision (e).

       Pina timely appealed.

                                              II

                                        ANALYSIS

       Pina argues the court erred by revoking his parole because there was insufficient

evidence that his violations were willful. The People argue Pina’s appeal is moot because

he was released from jail while his appeal was pending, meaning we cannot provide him

with any effective relief. We agree with the People and conclude the appeal is moot.

       “ ‘ “[W]hen, pending an appeal from the judgment of a lower court, and without

any fault of the [opposing party], an event occurs which renders it impossible for this

court, if it should decide the case in favor of [defendant], to grant him any effectual relief

whatever, the court will not proceed to a formal judgment, but will dismiss the appeal” ’

as moot.” (People v. DeLeon (2017) 3 Cal.5th 640, 645.) Where, as here, a defendant has

completed his jail term, an “appeal is technically moot because a reviewing court’s



                                              3
resolution of the issues could offer no relief regarding the time he spent in custody.”

(Ibid.) A parole violation alone “does not constitute a disadvantageous collateral

consequence for purposes of assessing mootness.” (Id. at p. 646.)

       Pina acknowledges his appeal is moot but asks us to exercise our discretion to

address the merits of his challenge. He argues his appeal involves an issue that “is likely

to recur, might otherwise evade appellate review, and is of continuing public interest.”

(People v. Morales (2016) 63 Cal.4th 399, 409 (Morales).) This is so, Pina says, because

the punishment for the GPS violation at issue here—180 days in jail—is a relatively brief

amount of time that will almost always result in a moot appeal (thereby perpetually

evading appellate review). (§ 3010.10, subd. (e).)

       While we agree this issue is likely to recur and evade appellate review, we do not

agree it qualifies as an issue of continuing public interest. Pina’s challenge is to the

sufficiency of the evidence only, which is necessarily a fact-specific question that will

differ from case to case. As such, any decision on the merits in this case would not alter

the law or have any larger impact on other defendants. Even if we agreed with Pina, our

decision would have no practical effect on him nor would it carry any instructional value

for lower courts. Simply put, his appeal raises no larger procedural or substantive issues

that would constitute a “continuing public interest.” (Morales, supra, 63 Cal.4th at

p. 409.)

       Nevertheless, Pina argues our conclusion does not prevent us from reaching the

merits of his appeal. We find the cases he relies on for this argument unpersuasive.



                                              4
People v. Navarro (2016) 244 Cal.App.4th 1294 and People v. Austin (2019) 35

Cal.App.5th 778 challenged the parole conditions themselves, not the evidence

supporting revocation. In both cases the court could offer the appellants some relief by

clarifying, modifying, or outright striking otherwise impermissible conditions. Moreover,

in Navarro the court exercised its discretion to review the moot challenge because it was

“highly probable that another inmate released on parole [would] be subject to the” same

or similar condition “and the identical issue could be raised again.” (People v. Navarro,

at p. 1298.) And Morrissey v. Brewer (1972) 408 U.S. 471, another case Pina cites, didn’t

concern a moot issue at all, but rather raised the broad question of whether the parole

revocation procedures afforded to all parolees satisfies due process. (Id. at pp. 484-490.)

       We conclude Pina’s appeal is moot and does not raise an issue of continuing

public importance justifying review on the merits.

                                            III

                                      DISPOSITION

       We dismiss the appeal as moot.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               SLOUGH
                                                                                            J.
We concur:

CODRINGTON
          Acting P. J.

FIELDS
                          J.



                                             5